Matter of City of Jamestown (Kendall Club Police Benevolent Assn., Inc.) (2020 NY Slip Op 03312)





Matter of City of Jamestown (Kendall Club Police Benevolent Assn., Inc.)


2020 NY Slip Op 03312


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, WINSLOW, AND BANNISTER, JJ.


398 CA 19-01971

[*1]In the Matter of The CITY OF JAMESTOWN, PETITIONER-APPELLANT, AND KENDALL CLUB POLICE BENEVOLENT ASSOCIATION, INC., RESPONDENT-RESPONDENT. 


BOND, SCHOENECK & KING, GARDEN CITY (TERRY M. O'NEIL OF COUNSEL), FOR PETITIONER-APPELLANT. 
FESSENDEN LAUMER & DEANGELO, PLLC, JAMESTOWN (CHARLES S. DEANGELO OF COUNSEL), FOR RESPONDENT-RESPONDENT.
JOHN A. MANCINI, ALBANY, FOR NEW YORK STATE CONFERENCE OF MAYORS AND MUNICIPAL OFFICIALS, AMICUS CURIAE. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Chautauqua County (James H. Dillon, J.), entered April 3, 2019 in a proceeding pursuant to CPLR article 75. The order and judgment denied the petition to vacate an arbitration award and granted the cross motion to confirm an arbitration award. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously affirmed without costs.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court